Title: To George Washington from Jonathan Trumbull, Jr., 20 July 1783
From: Trumbull, Jonathan, Jr.
To: Washington, George


                        
                            Sir
                            Newburgh 20th July 1783
                        
                        I have the honor to inform you by the Baron, that a Letter from Colo. Smith dated the 15th and received the
                            Day your Excellency left us, mentions, "that a large Embarkation of Refugees took place last Week, bound to Nova Scotia
                            and Canada—One large transport was filled with Soldiers of different Corps for Quebec—a Number of the 17th light Dragoons
                            are discharged, and are gone with the Refugees—The Nonesuch a 64 gun Ship sailed for Europe on Thursday last, with the
                            Regiment of Hesse Hanau on Board—About 2000 Hessians will embark Tomorrow & next day for Europe—and about 1000
                            Blacks for Nova Scotia—They begin to appear disposed to proceed with Vigor upon the Business of Evacuation. A number of Mr
                            Morris Notes of the last Emission are found to be forged in the City. the principal, with two or three others, are
                            discovered and apprehended."
                        Nothing further has been heard of the definitive Treaty, since your Excellency’s Departure—The post is not
                            come in at writing this. With great Respect & Regard I have the Honor to be Your Excellency’s Most Obedient and
                            Most hume Servant
                        
                            J. Trumbull Junr
                        
                        
                            P.S. Mrs Washington not writing, desires me to inform that she is as well as when your Excellency left
                                her.
                        

                    